Citation Nr: 1753772	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his active service.

2.  In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for a back disability, a right knee disability, and a headache disorder.





CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a back disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a headache disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Board is granting the Veteran's service connection claim for tinnitus, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.  

The medical evidence confirms the Veteran currently has tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show a puretone threshold shift at separation, which is evidence of his exposure to acoustic trauma in service.  In addition, his DD-214 shows he was an Armor Crewman in the United States Army.  The Army has acknowledged this military occupational specialty (MOS) carries a high probability for exposure to acoustic trauma.  As such, the Veteran's exposure to excessive noise in service has been sufficiently corroborated.  

Next, the Board observes that the Veteran underwent a VA examination to assess his claimed tinnitus in June 2012.  On VA examination the Veteran was diagnosed with tinnitus.  However, the examiner concluded the Veteran's current tinnitus was less likely as not caused by or the result of his military service.  In support of this conclusion, the examiner stated the Veteran's tinnitus was more likely acquired after discharge from military service, as a result of his civilian occupations and recreational noise exposures.  The examiner unfortunately failed to explain how or why he came to this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).    Further, the examiner also failed to acknowledge or discuss the Veteran's lay reports in his medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the medical opinion provided by the June 2012 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military occupation.  Further, the Veteran has also consistently stated that he initially noticed ringing of the ears during his time in the Army, and that his tinnitus has continuously persisted since that time.  In addition, the Veteran has provided a statement from a private Audiologist in November 2016, which acknowledged the Veteran's military noise exposures, and found his current disability was possibly related to those noise exposures.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

Here, the Veteran has reported that he experienced ringing of the ears in service, which has persisted ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ringing of the ears to be at least as probative as the above-noted VA examiner's findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced tinnitus during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent the June 2012 VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his military service, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the onset of his tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed tinnitus and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his tinnitus.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his September 2016 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for a back disability, a right knee disability, and a headache disorder.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal for entitlement to service connection for a back disability is dismissed.

The appeal for entitlement to service connection for a right knee disability is dismissed.

The appeal for entitlement to service connection for a headache disorder is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


